Citation Nr: 1703290	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  09-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling from July 13, 2005 to August 3, 2016, and as 30 percent disabling thereafter.

2. Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to February 11, 2014. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to an increased rating for PTSD and to a TDIU. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

Specifically, these claims were most recently remanded by the Board in July 2015. In pertinent part, the RO was instructed to contact the Veteran's representative and to solicit a completed VA Form 646, Statement of Accredited Representative in Appealed Case. However, review of the claims file indicates that no such efforts to contact the Veteran's representative were undertaken, and that no statement from the Veteran's representative has been forthcoming.  

However, a claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). As such, the Board finds that a remand is now warranted such that the RO may properly contact the Veteran's representative as instructed. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's representative, the North Carolina Division of Veterans Affairs, to solicit a completed VA Form 646, Statement of Accredited Representative in Appealed Case, and/or additional argument and evidence on the Veteran's behalf. 

2. Thereafter, readjudicate the claims on appeal. If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

